IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2009

                                     No. 09-30094                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BRENDA GANHEART,

                                                   Plaintiff - Appellant
v.

XAVIER UNIVERSITY OF LOUISIANA; NORMAN FRANCIS, President;
LARRY CALVIN, Director of Human Resources; ROBERT SKINNER,
Library Director; GENNICE W KING, Associate Director; ADRIENNE
WEBBER, Assistant Director, Access Services; WAYNE HARRIS, Dean,
College of Pharmacy; ELIZABETH BARRON, Doctor, Vice President,
Academic Affairs,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                No. 2:07-CV-9703


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Brenda Ganheart, proceeding pro se, appeals a summary judgment
dismissing all of her claims arising from Xavier University’s termination of her
employment as a part-time library technician. We review the grant of summary

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-30094

judgment de novo, applying the same standards as the district court. Strong v.
Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 805 (5th Cir. 2007). Summary
judgment is proper if the record reflects “that there is no genuine issue as to any
material fact and that the movant is entitled to judgment as a matter of law.”
F ED. R. C IV. P. 56(c).
       The magistrate judge dismissed all of Ganheart’s Title VII, Title IX, 42
U.S.C. § 1983, 29 U.S.C. § 206(d) and state law claims as time-barred.
Ganheart’s brief is comprised almost entirely of arguments disputing the
magistrate judge’s factual findings. However, the date used by the magistrate
judge to calculate whether her claims were time-barred is not a disputed fact.
       The only argument she raises in response to her claims being time-barred
is a passing reference to the Lilly Ledbetter Act of 2009 (the “Act”). The Act,
which is retroactive to May 28, 2007, provides:
       For purposes of this section, an unlawful employment practice
       occurs, with respect to discrimination in compensation in violation
       of this title, when a discriminatory compensation decision or other
       practice is adopted, when an individual becomes subject to a
       discriminatory compensation decision or other practice, or when an
       individual is affected by application of a discriminatory
       compensation decision or other practice, including each time wages,
       benefits, or other compensation is paid, resulting in whole or in part
       from such a decision or other practice.

42 U.S.C. § 2000e-5(e)(3)(A).
       Assuming, without deciding, that the Act is applicable to Ganheart’s
claims, it nonetheless does not make any of Ganheart’s claims timely. The
magistrate judge began his calculations with Ganheart’s last day of employment
at Xavier University, not the date that she was first subject to any alleged
discriminatory compensation decision. In other words, the magistrate judge’s
method of calculating the statute of limitations period comported with the Act.




                                         2
                                  No. 09-30094

      Even if we were to liberally construe Ganheart’s brief, see Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995) (“Although we liberally construe briefs of pro se
litigants and apply less stringent standards to parties proceeding pro se than to
parties represented by counsel, pro se parties must still brief the issues and
reasonably comply with the standards of Rule 28.”), we find no error in the
magistrate judge’s conclusion that all her claims were time-barred. Accordingly,
there is no need to review the magistrate judge’s alternative conclusions
regarding Ganheart’s failure to state a claim as to many of these actions.
      Therefore, we AFFIRM the judgment.




                                        3